Case:
 Case:1:21-cv-01641
Case:  1:15-cv-07932Document
      1:15-cv-04166  Document#:
                    Document  #:78-4
                             #: 12-4 Filed:
                                 9-4 Filed: 08/23/21
                                     Filed:09/09/15  Page
                                                     Page111of
                                            05/12/15Page    of 335PageID
                                                            of77   PageID#:2813
                                                                   PageID #:232
                                                                          #:234
Case:
 Case:1:21-cv-01641
       1:21-cv-03039Document
                     Document#:#:78-4
                                  43 Filed:
                                      Filed:08/04/21
                                             08/23/21Page
                                                      Page12ofof23PageID
                                                                   PageID#:3856
                                                                          #:2814

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Pink Floyd (1987) Limited
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:21−cv−03039
                                                                   Honorable Harry D.
                                                                   Leinenweber
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, August 4, 2021:


         MINUTE entry before the Honorable Harry D. Leinenweber: For the reasons set
forth in this Order, the Court amends its 8/3/21 Default Order [40] [41]. On July 2, 2021,
Plaintiff served Defendants by electronic publication and/or by sending an e−mail to the
e−mail addresses associated with each Defendant [24], pursuant to Federal Rule of Civil
Procedure 4(f)(3). Federal Rule of Civil Procedure 12(a)(1)(A)(i) requires defendants to
answer or otherwise please 21 days after service. On July 26, 2021, 24 days following
service, Plaintiff moved for entry of default judgment against those defendants that had
not responded to the complaint pursuant to Federal Rule of Civil Procedure 55. [28] On
July 29, 2021 Defendant Unknown Liu Yue moved to dismiss the complaint for lack of
personal jurisdiction. [37] The next day, July 30, 2021 Defendant
GuangZhouTianHeQuFengGeJingHangYiYuanYouXianGongSi ("GuangZhou") also
moved to dismiss the complaint for lack of personal jurisdiction. [42] Defendants
Unknown Liu Yue and GuangZhou filed their motions more than 21 days after service, in
violation of Federal Rule of Civil Procedure 12(a)(1)(A)(i). In its discretion, however, the
Court declines to enter a default judgment against parties whose motions were filed only
one week late, particularly in light of Plaintiff's electronic service. McCready v. Harrison,
67 F. App'x 971, 974 (7th Cir. 2003) (affirming the District Court's discretion to deny a
motion of default judgment where the responsive pleading is late by just several days).
Accordingly the Court's 8/3/21 Minute Order entering default judgment and denying
Defendant Unknown Liu Yue's motion to dismiss as moot [40] is hereby amended to
reflect that following: (1) the denial of Defendant Unknown Liu Yue's motion to dismiss
is vacated and (2) the motion to default judgment is denied as to Defendants Unknown Liu
Yue and GuangZhou. The 8/3/21 entered Default Order [41] is amended to remove
Defendants Unknown Liu Yue and GuangZhou. Plaintiff shall file a joint response to
Defendants Unknown Liu Yue's and GuangZhou's motions to dismiss on or before
8/25/21. Defendants Unknown Liu Yue and GuangZhou may each file a reply brief on or
before 9/1/21. The Court will rule by mail.Defendants Unknown Liu Yue and GuangZhou
are also directed to file an affidavit establishing its corporate structure (i.e. LLC,
partnership, sole proprietorship). The affidavit should include supporting documentation
Case:
 Case:1:21-cv-01641
       1:21-cv-03039Document
                     Document#:#:78-4
                                  43 Filed:
                                      Filed:08/04/21
                                             08/23/21Page
                                                      Page23ofof23PageID
                                                                   PageID#:3857
                                                                          #:2815

evidencing the identified structure. Any foreign−language documents submitted in
connection with the affidavits must include an English translation. The affidavit must be
filed on or before 8/25/21. Mailed notice (maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
